TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00097-CV




                                   Associated Press, Appellant

                                                 v.

                                      David Paulin, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
           NO. GN301148, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The Associated Press has filed an unopposed motion to dismiss its appeal, asserting

that it no longer wishes to pursue this appeal because the parties have settled their differences.

               We grant the motion and dismiss this appeal.




                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: May 6, 2004
2